Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 10 is amended
Claims 1, 3-8, 10, 11, and 13-20, now renumbered, 1-17 are pending.
	


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Payne on January 29, 2021.

CLAIMS:
Please amend claims as follows:10.    (Currently Amended) The method of claim 1, wherein each of the first random bit string and the third random bit string corresponds to remaining bits excluding bits located in same positions as the selected n bits.

Response to Arguments
7.	Applicant’s arguments filed on November 5, 2020 have been fully considered and they are persuasive.

Allowable Subject matter
8.	Claims 1, 3-8, 10, 11, and 13-20 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 are allowed in view for reasons argued by applicant in pages 9-12 of the remarks filed on November 5, 2020. The prior art of record do not teach generating a quantum signature using a secret key and a first Bell state with a signer’s terminal device and providing a second secret key and a second Bell state to a verifier’s terminal device, wherein a first quantum verification unit verifies a signed message using a first encoding value, the first secret key, and the first Bell state; and a 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 3-8, 10, and 13-20are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Chen et al.(Public-key quantum digital signature scheme with one-time pad private-key) discloses generating a quantum signature based on a public-key quantum cryptosystem and generates a final quantum signature. 	However, Chen does not teach using generating a quantum signature using a secret key and a first Bell state with a signer’s terminal device. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438